     Case 5:20-cv-00274-JFW-SHK Document 9 Filed 10/06/20 Page 1 of 2 Page ID #:46




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10                                             Case No.
                                             )
11     JAMES ANDREWS, individually           ) 5:20-cv-00274-JFW-SHK
12     and on behalf of all others similarly ) NOTICE OF VOLUNTARY
       situated,                             ) DISMISSAL OF ACTION WITH
13
       Plaintiff,                            ) PREJUDICE AS TO PLAINTIFF
14
                                             ) AND WITHOUT PREJUDICE AS
15
       vs.                                   ) TO THE PUTATIVE CLASS.
                                             )
16     EXTREME CARS & TRUCKS, INC. )
17     and DOES 1 through 10, inclusive,     )
       and each of them,                     )
18
       Defendant.                            )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant         to         the               Fed.          R.       Civ.      P.
25   Respectfully submitted this 6th Day of October, 2020,
26
                                             By: s/Adrian R. Bacon Esq.
27
                                                  Adrian R. Bacon
28                                              Attorney for Plaintiff



                                       Notice of Dismissal - 1
     Case 5:20-cv-00274-JFW-SHK Document 9 Filed 10/06/20 Page 2 of 2 Page ID #:47




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on October 6, 2020, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on October 6, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
